I must dissent from the holding that section 4551 C. G. L. applies to a contractor or materialman or laborer dealing directly with the married woman. See my opinion on petition for rehearing in the cited case of Pierson vs. Reinhardt, 136 So.2d 251. While this opinion was not concurred in by the other members of the court, I am not yet persuaded that the views therein expressed by me are incorrect. Furthermore I have serious doubts as to the power of the legislature to unduly or unreasonably shackle the right to charge a married woman's property, "for labor and material used with her knowledge or assent in the construction of buildings, or repairs or improvements upon her property," given by section 2 of Art. XI of the constitution. If she *Page 421 
already has knowledge or has given her assent, she is already charged with notice, and, as to her, the filing of notice for record would be unnecessary.